                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


EARL K. LAWRENCE, JR.                                                 CIVIL ACTION

VERSUS                                                                    No. 17-9775

GREAT LAKES DREDGE & DOCK                                                 SECTION I
CO., LLC OF LOUISIANA


                                  ORDER & REASONS

      Plaintiff Earl Lawrence (“Lawrence”) has filed three objections 1 to defendant

Great Lake Dredge & Dock Company, LLC’s (“GLDD”) proposed trial exhibits. After

reviewing the exhibits at issue and considering the applicable Federal Rules of

Evidence, the Court rules as follows:


      Robert Borison’s Report

      According to the parties’ joint proposed pretrial order, Robert “Bob” Borison

(“Borison”) is a “safety expert” retained by Lawrence who is expected to provide

testimony “concerning all issues of negligence, liability, dangerous acts, actions below

the standard of care in the industry and all issues of negligence or liability on the

part of the defendants [sic] as well as any alleged comparative fault on the part of the

plaintiff.” 2 At trial, GLDD intends to introduce a report that Borison completed in an

unrelated case, Linton v. Great Lakes Dredge & Dock Company. 3




1 See generally R. Doc. No. 44.
2 R. Doc. No. 37, at 31.
3 See id. at 26.
       Lawrence objects to the report under Rule 403 of the Federal Rules of

Evidence. 4 He contends that any opinions Borison rendered in Linton are irrelevant

to this matter and that they are “extremely prejudic[ial]” to him (although he does

not indicate in what way). 5 He also asserts that Borison’s report was never produced. 6

In response, GLDD notes that Borison’s report was, in fact, produced as one of the

materials its expert, Marc Fazioli, reviewed before issuing his report. 7

       Lawrence alleges that he was injured while moving several 55-gallon drums

from inside the vessel’s engine room through a small hatch in the top deck overhead,

all in accordance with the instructions of his maintenance manager. 8 Because of the

way the drums were positioned, Lawrence alleges that they had to be manually

moved under the overhead hatch so that the crane lifting the drums from the engine

room could reach them. 9 Additionally, because the surface that the drums were

sitting on supposedly made it difficult to simply push the drums across the floor,

Lawrence contends that he had to tilt the drums and roll them on their edges. 10

Lawrence asserts that his back was injured when he rolled one of the drums into

position. 11



4 Under Rule 403, “[t]he court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly
presenting cumulative evidence.”
5 R. Doc. No. 44, at 1.
6 Id.
7 R. Doc. No. 59, at 1.
8 R. Doc. No. 37, at 4.
9 Id. at 6–7.
10 Id. at 8.
11 Id.



                                           2
      GLDD argues that Borison’s report in Linton conflicts with his expert report

in this case. 12 According to the information provided by GLDD, Linton involved a

plaintiff who was injured under the following circumstances:

      [T]he deck barge was loaded with a marsh buggy backhoe, two 55 gallon
      drums . . . and 35 joints of the dredge’s discharge. Mr. Clyde Deese nosed
      the bow of the deck barge hard against the island to facilitate the
      unloading of the marsh buggy. . . . While the marsh buggy backhoe was
      dragging the last joint of pipe to location on the island, Mr. Linton
      decided to remove the two 55 gallon drums . . . . Because the drums were
      on the stern of the barge, he decided to tilt the drums over and roll them
      to the bow of the barge where the marsh buggy backhoe bucket could
      reach the drums. Instead of waiting for the marsh buggy backhoe’s
      return, before righting the drums, he took it upon himself to lift up on
      the drums in order to right them. . . . It was during this lifting process
      that he allegedly sustained his injury. 13

      Borison’s report in Linton concluded that, after the plaintiff chose to move the

drums, “he could have chosen a safer method than to manually lift [them].” 14 For

example, Borison’s report concluded that the plaintiff “could have titled the drums

and rolled them on their edges to the bow of the barge.” 15

      Borison concluded in this case that GLDD violated several safety rules by

requiring their crew members to tip over, trim, and roll full 55-gallon drums. 16 GLDD

argues that Borison’s aforementioned conclusion in Linton and his conclusion in this

case are contradictory; on cross-examination, GLDD intends to use the Linton report

to impeach Borison. 17



12 R. Doc. No. 59, at 3–4.
13 Id. at 2–3.
14 R. Doc. No. 59-1, at 3.
15 R. Doc. No. 59, at 3.
16 R. Doc. No. 59-3, at 7.
17 R. Doc. No. 59, at 3–4.



                                          3
         The Linton report, in its entirety, will not be admissible at trial. The Court will

defer until trial the determination of whether GLDD may attempt to impeach Borison

on cross-examination about his conclusions in Linton. The appropriateness of such

questioning, and its compliance with the Federal Rules of Evidence, will depend in

part on the similarities between the two cases. For example, one of GLDD’s grounds

for impeachment relies on Borison’s opinion in this case that GLDD violated certain

safety rules. However, in its opposition to Lawrence’s objection, GLDD does not

specify whether those rules, or similar rules, were in effect at the time Borison issued

the Linton report or whether such rules applied to the circumstances surrounding the

incident in Linton. Such facts are important when attempting to determine whether

the report may be used for impeachment purposes. The Court will also address any

Rule 403 concerns at that time.


         Records of GLDD’s Payment of Maintenance and Cure

         Lawrence objects to records showing that GLDD has paid Lawrence’s

maintenance and cure; 18 however, as indicated by GLDD, those records were included

in the proposed pretrial order only to the extent that maintenance and cure is an

issue in this case, which it is not. 19




18   R. Doc. No. 44, at 2.
19   R. Doc. No. 59, at 4.

                                              4
       Lawrence’s Medical Records of Other Illnesses and Injuries

       Finally, Lawrence objects to several medical records related to illnesses and

injuries other than the injuries that Lawrence allegedly sustained as a direct result

of the December 2015 incident. 20 Lawrence also filed a separate motion 21 in limine

with respect to “these records,” 22 and the Court will address Lawrence’s arguments

in response to that motion.


                                  CONCLUSION

       IT IS ORDERED that Earl Lawrence’s objections to the exhibits are

SUSTAINED IN PART, DEFERRED IN PART and DISMISSED IN PART, in

accordance with this order.

       New Orleans, Louisiana, November 16, 2016.



                                      _______________________________________
                                               LANCE M. AFRICK
                                      UNITED STATES DISTRICT JUDGE




20 R. Doc. No. 44, at 2.
21 R. Doc. No. 45.
22 R. Doc. No. 44, at 2.



                                         5
